DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claim 1, 5, and 6; claims 2-4 remained cancelled. Claims 1, and 5-11 are pending and considered in the present Office action.

The claim objections and 112 rejections are withdrawn. 

Applicant’s argument are not persuasive and the rejections are maintained.

Response to Arguments
Applicant argues the prior art does not teach “making the total dimension of a pair of tabs disposed at both ends the same as the dimension of a single tab disposed in the middle as viewed in the third direction”. Specifically, applicant argues Fleming is silent about the above feature and Gardner does not disclose a plurality of electrode groups connected in series and the positions of tabs are completely different. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In this case, Fleming was not used to teach making the “total dimension of a pair of tabs disposed at both ends the same as the dimension of a single tab disposed in the middle as viewed in the third direction”. Further, Gardner was not used to teach the connection of the tabs in series or the position of the tabs. Thus, these particular arguments are moot. Rather, Fleming teaches the basic structure of the battery/tabs, terminals, and serial connection of the tabs. Further, the position of the tabs was obvious in view of Watanabe and Kim, who suggested the plurality of the tabs can be placed at the side of the edges and/or center of the edges; specifically, the position of the tabs is obvious in view of MPEP 2144.04 (rearrangement of parts) to more efficiently mate with terminals of a load (i.e., electric vehicle), thereby aiding in their connection. 
	 
Applicant argues Gardner, who teaches the dimensions of the electrode tabs can be identical, or asymmetric to minimize temperature different, has a completely different significance and effect from the present application which aims to “improve current density by disposing tabs and aligning the dimensions when electrode groups with a plurality of electrode tabs stacked are connected in series”. This argument is not persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991), MPEP 2144, IV.
 
Further regarding applicant’s comments with respect to Gardener, it is noted that the features upon which applicant relies (i.e., positive electrode is formed of aluminum, negative electrode formed of nickel or copper) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Hence these comments are moot. 

Finally, while applicant mentions the present invention provides an unexpected and advantageous effect (pages 6-7 of the response), no support or evidence (i.e., data) has not been presented sufficient to sustain any argument of unexpected results under MPEP 716.02 (a)-(g). Thus, this argument is not persuasive. 

For the reasons set forth above, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 6,555,265) in view of Watanabe et al. (US 2002/0119367), Kim et al. (US 2013/0196210) and Gardner et al. (US 2009/0169990), hereinafter Fleming, Watanabe, Kim and Gardner (all of record).
Regarding Claim 1, Fleming teaches a secondary battery comprising two or more electrode groups (first electrode group is comprised of 2, 3, 4; second electrode group is comprised of 5, 6, 7)) stacked in a first direction (see e.g., annotated Fig. 1, which shows a top view of the battery). Several features are annotated in Fig. 1 that will be addressed later in the rejection.

    PNG
    media_image1.png
    659
    957
    media_image1.png
    Greyscale

Each of the electrode groups (2, 3, 4; and 5, 6, 7) comprising negative electrodes (10) and positive electrodes (11), the negative electrodes (10) and the positive electrodes (11) are alternately stacked in the first direction, each of the negative electrodes comprising a negative electrode tab (13, 14), each of the positive electrodes comprising a positive electrode tab (15, 16), see e.g., col. 3 line 66 – col. 4 line 41.
Each of the electrode groups (2, 3, 4; and 5, 6, 7) comprise tabs connected in series (e.g., electrode group 2, 3, 4 shows tabs 18 of cell 4, 18 of cell 3 and 18 of cell 1 each having a serial connection; electrode group 5, 6, 7 shows tabs 17 in cell 5, 17 in cell 6 and 17 in cell 7 each having a serial connection). Note that each electrode group additionally has tabs connected in series as shown in the bottom view of Fig. 2. For example, electrode group 2, 3, 4 shows tabs 27 of cell 4, 27 of cell 3 and 27 of cell 1 
Each of the electrode groups (2, 3, 4; and 5, 6, 7) also has tabs connected to an external terminal opposite in polarity to the tabs connected in series, e.g., electrode group 2, 3, 4 has tabs 17 (positive) connected to an external terminal 24, and the tabs 17 (positive) are in opposite polarity to the tabs 18 (negative) connected in series, see e.g., annotated Fig. 1 above; similarly, electrode group 5, 6, 7 has tabs 27 (negative) connected to an external terminal 33, and the tabs 27 (negative) are in opposite polarity to the tabs 17/26 (positive) connected in series, see e.g., annotated Fig. 2 which is the bottom view of the battery in conjunction with annotated Fig. 1 above.

    PNG
    media_image2.png
    665
    914
    media_image2.png
    Greyscale
 

 Fleming further teaches one of the tabs (e.g., 17) connected to the external terminal 24 of the one of the electrode groups (2, 3, 4), best seen in Figs. 1 and 3, is disposed at the one end, and the tabs (27) connected to the external terminal (33) of the other electrode group (5, 6, 7) are disposed at another end, best seen in figs. 2 and 3, bottom view and side view) in the second direction. Annotated Fig. 3 is included below to show the “one end” and “another end”. The tabs (e.g., 17) connected to the external terminal 24 of the one of the electrode groups (2, 3, 4) and the tabs (27) connected to the external terminal (33) of the other electrode group (5, 6, 7) are disposed at a position different from the tabs connected in series of each of the electrode groups, see e.g., Fig. 1. 

    PNG
    media_image3.png
    637
    971
    media_image3.png
    Greyscale

Fleming teaches each of the electrode groups (2, 3, 4; and 5, 6, 7) has the tabs connected in series disposed at both ends in the third direction (annotated in Fig. 1). For example, electrode group 2, 3, 4 has the tabs (18), which are connected in series, disposed at a first end and a second end (located along the 3rd direction); thus, tabs 18 of electrode group 2, 3, 4 are located at both ends. Similarly, electrode groups 5, 6, 7 has tabs 17, which are connected in series, disposed at the first end and the second end (which are located along the 3rd direction); thus, tabs 17 of electrode group 5, 6, 7 are located at both ends.
Fleming does not teach the tabs 17 connected to the external terminal 24 of electrode group 2, 3, 4, and the tabs (27) connected to the external terminal 33 of electrode group 5, 6, 7 at a position different from those of the tabs connected in series of each of the electrode groups in the third direction. Further, Fleming does not teach 
Fleming does not teach a dimension of the tabs connected to the external terminal in the third direction is about the same as a total dimension of the tabs connected in series at both ends in the third direction.  However, Gardner teaches the dimensions of the positive and negative electrode tabs can be identical, or asymmetric to minimize temperature difference, thereby increasing the lifetime and safety of the cell, see e.g., abstract, paras. [0006]-[0007], [0037]. Gardner has recognized the dimension of the tabs as a result effective variable for temperature gradient, see e.g., para. [0053]-[0056]. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2144.05, II. B. 
Regarding Claim 5, Fleming teaches the electrode groups (2, 3, 4; 5, 6, 7) comprise stacked layers of the positive electrode 11, the negative electrode 10, and a separator 12 disposed between the positive electrode and the negative electrode (see e.g., col. 4 lines 1-12, see e.g., Figs. 1-3). Fleming teaches the tabs of the one of the electrode groups and the tabs of the other electrode group are collected in one place in the first direction (e.g., negative tabs 14 of electrode groups 2, 3, 4 and positive tabs 16 of electrode group 5, 6, 7 are collected in one place (at 18 and 17 connected by 21 in Fig. 1) in the first direction.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, Watanabe, Kim and Gardner in view of Ginatta et al. (US 5,296,320), hereinafter Ginatta (of record).
Regarding Claim 6, Fleming teaches electrode groups are separated from neighboring each other by a sheet (i.e., cell partitions 8), which are larger in area than a surface of the electrode groups facing each other. Fleming also teaches a container member (i.e., casing 9 to cover a stack in which the electrode groups are stacked). Fleming does not teach these partitions are insulating. However, Ginatta teaches two or more adjacent cells are separated by insulating material, see e.g., col. 1 lines 28-54. All .

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, Watanabe, Kim and Gardner in view of Arakelian (US 2007/0024236), hereinafter Arakelian (of record).
Regarding Claims 7 and 8, Fleming does not disclose a battery pack having an external power distribution terminal and a protective circuit. However, Arakelian teaches a battery pack 1 for a lead acid battery 2. The battery pack (i.e., battery box 1) includes external battery terminals 8 and 9 corresponding to the battery terminals 10 and 11 and a circuit breaker 29 that is tripped when a current greater than 10 Amps is being .

Claim(s) 7 and 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, Watanabe, Kim and Gardner in view of Mafu (CN 203733903), hereinafter Mafu (of record).
Regarding Claims 7 and 9-10, Fleming teaches the battery provides 12 volts and is intended to be used in an electric vehicle (see e.g., col. 1 lines 10-12 and col. 4 line 18-20) but does not disclose a battery pack comprising a plurality of the secondary batteries connected in series. However, Mafu teaches electric vehicles have a demand voltage of 36V or 48V, see e.g., pages 4-5/17. Mafu obtains such voltages by connecting several batteries in series to form a battery pack (e.g., in a battery frame 3). Given that electric vehicles have a large operating voltage, it would be obvious to one having ordinary skill in the art to connect a plurality of the secondary batteries of Fleming to form a battery pack suitable to charge an electric vehicle. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, Watanabe, Kim and Gardner and Mafu in view of Kim (US 6,989,644), hereinafter Kim II (of record).
Regarding Claim 11, Fleming does not teach a mechanism from converting kinetic energy to regenerative energy in the vehicle. However, Kim II teaches if the motor is used as the generator while the vehicle is being braked, the motor produces counter-torque. Accordingly, the kinetic energy of the vehicle is decreased, so that the vehicle speed decreases. Regenerative energy that is produced during braking is converted to direct current (battery charge current) by an inverter, and a battery is charged by the converted direct current. That is, in the electric vehicle, some of vehicle's kinetic energy is recycled through the regenerative braking so that energy efficiency of the electric vehicle is improved, see e.g., col 1 lines 24-34. It would be obvious to one having ordinary skill in the art to include the mechanism for converting kinetic energy of the vehicle into regenerative energy to recycle some of the vehicle’s kinetic energy so that energy efficiency of the electric vehicle is improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729